IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAY JAMES,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3777

STATE OF FLORIDA AND
JULIE L. JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS,

      Appellees.

_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Ray James, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brett Coleman, Assistant Attorney
General, Tallahassee, for Appellees.




PER CURIAM.

      DISMISSED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.